DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: two front wheels 114, 114’ are not shown in Figs. 7A to 7C as set forth in paragraph [0059] of the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 12 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 12, lines 3-4, sets forth wherein the modular motor and gearbox is arranged at least partly, and “preferably” entirely, outside a footprint of the deck. However, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are or are not part of the claimed invention.
Claim 15, lines 2-3, sets forth wherein the electric gardening device is a DC cordless gardening device, and “preferably”, a lawnmower. However, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are or are not part of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-5, 7-12, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osborne WO 2004/057166 A2.

Independent Claim 1: Osborne discloses a walk-behind electric gardening device, comprising: 
a base unit (unnumbered, see Fig. 2) arranged to move on a surface; 
a handle assembly (15) connected to the base unit; 
a tool (72) connected to the base unit for performing gardening operation; 
a first drive unit (26, 28) operable to propel the base unit (via drive wheels 12, 13); 
a second drive unit (68) operable to drive the tool; and 
a switch assembly (22) is operable by a user to selectively activate and deactivate the first drive unit (via 19, see page 13, ln. 30-page 14, ln. 1), as per claim 1.  

Dependent Claims 2-5, 7-12, 15: Osborne further discloses wherein an operation speed of the first drive unit (26, 28) is changeable (page 14, lns. 5-7), as per claim 2;
wherein the switch assembly (22) is further operable by the user (via 90) to adjust the operation speed of the first drive unit (26, 28), as per claim 3;
a sensing unit having one or both of: 

a user-input sensor (90) arranged to detect an input applied by the user on the handle assembly (22); and 
a controller (24), operably connected with the sensing unit and the first drive unit (26, 28), for controlling operation of the first drive unit based on input received from the sensing unit (page 14, lns. 2-7), as per claim 4;
wherein the controller (24) is arranged to control the operation of the first drive unit (26, 28) by one or more of: 
accelerating the first drive unit to a selected speed setting (page 16, ln. 25-page 17, ln. 5); 
decelerating the first drive unit to a selected speed setting; 
operating the first drive unit at a selected speed setting; 
operating the first drive unit at a speed below a selected maximum speed;  2Attorney Docket No. 025817-9911-USO1 
operating the first drive unit at a speed above a selected minimum speed; 
braking the first drive unit; 
stopping the first drive unit; and 
deactivating the first drive unit, as per claim 5;
wherein the motion sensor is arranged to detect whether the walk-behind electric gardening device is travelling on: 
a substantially horizontal surface, a generally upwardly-sloped surface, or a generally downwardly-sloped surface (claim 7 is rejected in line with claim 4 in which the motion sensor and the user-input sensor are claimed in the alternative and the user-input sensor has been rejected under Osborne), as per claim 7;

wherein the user-input sensor (90) is arranged to detect one or more of the following inputs: 
a presence of a hand of the user; 
a position of a hand of the user, an orientation of a hand of the user (page 14, lns. 5-7); 
a direction of force exerted on the handle assembly by a hand of the user; and 
an amount of force exerted on the handle assembly by a hand of the user, as per claim 9;
wherein the user-input sensor (90) comprises a pressure sensor or a proximity sensor (page 14, lns. 5-7), as per claim 10;
wherein the base unit (unnumbered, see Fig. 2) includes a deck supported by two or more wheels (12, 13, 14, 14), and at least two of the wheels (12, 13) are connected with the first drive unit (26, 28), as per claim 11;
wherein the first drive unit (26, 28) comprises one or more modular motor and gearbox unit (page 11, lns. 1-2 and 6-8) each connected with a respective wheel (12, 13), the modular motor and gearbox unit is arranged at least partly, and preferably entirely, outside a footprint of the deck (see motor 28 in Fig. 2), as per claim 12;
wherein the electric gardening device is a DC cordless gardening device (page 17, lns. 6-9), and preferably, a lawnmower, as per claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborne in view of MacKinnon et al. 8,966,870.

Dependent Claim 13: The device is disclosed as applied above. However, Osborne fails to disclose a load detector for detecting an operation load on the tool; and 
the controller is further arranged to control operation of the second drive unit based on input from the load detector, as per claim 13.
MacKinnon discloses a similar walk-behind lawnmower (col. 2, lns. 39-42) comprising a load detector (arranged within controller 28 or between 28 and 20, col. 3, lns. 29-32) for detecting an operation load on the tool (22); and 
the controller (28) is further arranged to control operation of the second drive unit (20) based on input from the load detector (as seen in Fig. 3A), as per claim 13.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the tool load control of MacKinnon on the walk-.  

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        March 26, 2022